Title: From Alexander Hamilton to Samuel Hodgdon, 10 March 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            (To be copied)
            Sir,
            N York March 10th. 1800
          
          I have received your letter of the eigth instant.
          I did not intend that you should wait for the order of Major Freeman, but, merely, that you should send the Clothing to some person to be delivered to the order of that Officer.
          No directions have been given to the Regimental Pay Masters with respect to the delivery of Clothing—I would thank you to give me for your ideas on the subject, and I shall be ready to second them towards the establishment of some regular system. on the subject
          You will inform me of the precise quantity of Clothing forwarded to Captain Brock—
           Saml. Hodgdon Esr—
        